Citation Nr: 0618659	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied the veteran's claim for a 
disability rating in excess of 40 percent for low back 
strain.  The veteran perfected an appeal of that decision. 


FINDING OF FACT

The veteran's low back strain is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for low back strain are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1992); 
38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003. See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4 (2005)). VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran. If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 
3-00.

In denying an increased rating in August 2001, the RO applied 
the version of the rating criteria previously in effect. In 
the December 2003 Statement of the case, the RO considered 
and applied the revised rating criteria in continuing the 40 
percent rating.  The Board finds, therefore, that it may 
proceed with a decision on the merits of the veteran's claim, 
without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The original rating criteria, Diagnostic Code 5295, provided 
a maximum 40 percent disability rating for severe lumbosacral 
strain.  Severe lumbosacral strain was characterized by 
listing of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 
Diagnostic Code 5292 also provided a maximum 40 percent 
rating for limitation of motion of the lumbar spine. 38 
C.F.R. § 4.71a (1992).

Subsequent to the September 2003 amendments, lumbosacral 
strain is evaluated under Diagnostic Code 5237.  The General 
Rating Formula for Diseases and Injuries of the Spine is used 
to evaluate Diagnostic Code 5237.  The General Rating Formula 
mandates that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 50 
percent rating applies if evidence exists of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating applies if the veteran's lumbosacral strain is 
characterized by unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Note 4 of the General Rating Formula 
for Diseases and Injuries of the Spine requires that each 
range of motion measurement be rounded to the nearest five 
degrees.  

The veteran asserts that he is entitled to an increased 
disability rating because his symptoms are worse than when 
previously rated.  In support of his claim, he contends that 
his mobility has become more laborious, he suffers from 
numbness in his buttocks, and he is no longer able to manage 
his back pain with over-the-counter medications.  Further, 
the veteran contends that he suffers from flare-ups that last 
approximately two days twice a month.  During flare-ups, he 
experiences muscle spasms, as well as increased pain, 
fatigability, and weakness in his left leg. 

The veteran underwent a VA spine examination in August 2003.  
The evidence indicates that his range of motion for forward 
flexion is 0 to 70 degrees. Extension is 0 to 20 degrees.  
The veteran was also able to perform lateral flexion to 20 
degrees bilaterally, and lateral rotation to 25 degrees 
bilaterally.  Although the examiner did not observe muscle 
spasms during the evaluation, he observed minor tenderness 
overlying the paravertebral musculature.  Further, the 
circumference of the veteran's left thigh was smaller than 
his right and his left thigh exhibited a decrease in muscle 
strength.  The examiner attributed these symptoms to atrophy 
of the left quadriceps muscle.  The examiner also estimated 
that the veteran experiences a 30 percent diminution in his 
range of motion during flare-ups.  

In September 2003, a VA examiner reviewed the veteran's 
claims file and concluded that it was less likely than not 
that the veteran currently suffers from degenerative disk 
disease.  The examiner noted that several x-rays of the 
veteran's lumbar spine were within normal limits, and 
revealed no evidence of disk disease.  In addition, the 
examiner noted that the veteran engages in an active 
lifestyle, which symptoms of significant disk disease would 
prevent.   In addition, the veteran also submitted VA 
treatment records from May 2003 to October 2003.  During this 
time period, his primary care physicians treated him for pain 
and limitation of motion caused by bulging disks in the 
cervical spine.  He did not seek treatment for symptoms of 
low back strain.  

Further, the veteran underwent a VA spine examination in May 
2001.  The evidence indicates that the veteran's range of 
motion on forward flexion was 0 to 85 degrees, with slight 
pain.  Extension was 0 to 30 degrees.  Lateral flexion and 
rotation was 0 to 30 degrees bilaterally.  Goldthwaite's sign 
was observed bilaterally.  The circumference of the veteran's 
left thigh was smaller than his right, indicating atrophy of 
the left thigh.  The examiner observed normal gait, and noted 
the veteran's ability to walk on the tips of his toes and the 
heels of his feet.  

Based on the evidence of record, the veteran does not have 
either favorable or unfavorable ankylosis of the 
thoracolumbar spine.  Further, his range of motion on forward 
flexion is not limited to 30 degrees or less.  According to 
the revised rating criteria, the 40 percent rating that has 
been assigned is the maximum rating available in the absence 
of unfavorable ankylosis of the lumbar spine.  Further, 
pursuant to the previous diagnostic code, a 40 percent 
disability rating is the maximum rating available for a 
lumbosacral strain.  The aforementioned VA medical 
examinations, supplemental addendum, and the veteran's VA 
treatment and private medical records provide an accurate 
assessment of his current disability picture.  This competent 
medical evidence illustrates that the veteran's low back 
strain disability does not meet any applicable criteria for a 
higher rating.  The Board finds, therefore, that the criteria 
for a higher rating based on either the preexisting or 
revised rating criteria are not met.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  During his 
August 2003 VA spine examination, the examiner concluded that 
pain, muscle spasm, weakness, and fatigability likely 
resulted in a 30 percent decrease in the veteran's range of 
motion during flare ups.   The evidence shows that the 
additional functional limitations of the veteran's low back 
strain result in limitation of motion. VA examination reveals 
that the actual range of flexion in the thoracolumbar spine 
is 70 degrees.  During a flare up, the veteran's range of 
flexion would diminish to 40 degrees as a result of pain, 
muscle spasm, weakness, and fatigability.  In the absence of 
actual limitation of motion to less than 30 degrees, the 
Board finds that the veteran's low back strain is 
appropriately compensated by the 40 percent rating that has 
been assigned.  Consequently, a rating in excess of 40 
percent is not warranted for service-connected lumbosacral 
strain under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.
  
There is no evidence that the veteran's low back strain has 
resulted in frequent hospitalizations during the time period 
relevant to his April 2001 claim for an increased rating.  
The evidence indicates that the veteran is a glazier and 
installs glass for a living.  Although he has stated that his 
low back strain interferes with his duties of employment, the 
evidence does not indicate that his service-connected 
disability precludes him from securing and following 
substantially gainful employment or causes marked 
interference with employment.  In the absence of evidence 
documenting interruptions in employment or other exceptional 
or unusual circumstances, the veteran's service-connected low 
back strain disability alone does not place him in a position 
different from other veterans with a 40 percent disability 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated April 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private medical 
records, and furnished him with VA spine examination on 
August 2003, as well as a clarification of the first opinion 
in September 2003.  He has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for low back strain is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


